In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  15-­‐‑2704  
JULIAN  T.  NETTLES-­‐‑BEY,  
                                                              Plaintiff-­‐‑Appellee,  
                                         v.  

PHILIP  WILLIAMS  and  BRODERICK  BURKE,  
                                        Defendants-­‐‑Appellants.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
               No.  11  C  8022  —  Joan  B.  Gottschall,  Judge.  
                          ____________________  

       ARGUED  MARCH  29,  2016  —  DECIDED  APRIL  14,  2016  
                  ____________________  

    Before  FLAUM,  EASTERBROOK,  and  SYKES,  Circuit  Judges.  
      EASTERBROOK,   Circuit   Judge.   Adherents   to   the   Moorish  
Science   Temple   change   their   surnames   to   include   “-­‐‑Bey”   or  
“-­‐‑El”.   Julian   Nettles-­‐‑Bey   was   born   with   that   surname   and  
does  not  hold  Moorish  beliefs.  He  contends  in  this  suit  under  
42  U.S.C.  §1983  that  two  police  officers  in  South  Holland,  Il-­‐‑
linois,  assumed  from  his  name  that  he  is  a  Moor  and  on  that  
account   arrested   him   for   trespassing,   when   they   would   not  
have  arrested  a  Christian  or  an  atheist.  He  maintains  that  of-­‐‑
2                                                                    No.  15-­‐‑2704  

ficial   action   based   on   a   belief   (accurate   or   not)   about   a   per-­‐‑
son’s   religion   violates   the   Free   Exercise   Clause   of   the   First  
Amendment,  applied  to  the  states  through  the  Equal  Protec-­‐‑
tion  Clause  of  the  Fourteenth  Amendment.  The  district  court  
denied  the  arresting  officers’  motion  for  summary  judgment,  
see  2015  U.S.  Dist.  LEXIS  101995  (N.D.  Ill.  Aug.  4,  2015),  and  
they  immediately  appealed.  
     The  case  is  still  live  in  the  district  court,  while  28  U.S.C.  
§1291  requires  litigants  to  wait  for  final  decisions  before  ap-­‐‑
pealing.   The   Supreme   Court   held   in   Mitchell   v.   Forsyth,   472  
U.S.  511  (1985),  that  an  order  rejecting  a  defense  of  qualified  
immunity   is   final   in   the   sense   that   it   conclusively   rejects   a  
defendant’s  claim  of  a  right  not  to  be  tried,  and  the  arresting  
officers  have  invoked  this  principle.  But  the  Supreme  Court  
has   also   held   that   an   appeal   under   Mitchell   is   limited   to   a  
contention   that   doubt   about   legal   doctrine   forecloses   an  
award   of   damages.   The   idea   behind   qualified   immunity   is  
that  public  employees  who  act  in  the  shadow  of  legal  uncer-­‐‑
tainty  should  not  be  required  to  pay  damages  if  judges  later  
resolve   that   uncertainty   against   the   public   actors.   See,   e.g.,  
Reichle   v.   Howards,   132   S.   Ct.   2088   (2012).   But   when   the   ar-­‐‑
gument  concerns  what  the  record  shows  about  the  facts,  ra-­‐‑
ther  than  whether  legal  uncertainty  dogs  public  officials  who  
try  to  cope  with  particular  situations,  the  appeal  must  await  
the   fully   final   decision.   Johnson   v.   Jones,   515   U.S.   304   (1995).  
Debates   about   material   facts   must   be   resolved   at   trial,   for  
public  officials  no  less  than  other  litigants.  
    The  district  judge  thought  that  this  suit  presents  a  triable  
issue   not   because   of   any   doubt   about   the   law—the   judge  
deemed   it   clearly   established   that   an   officer   may   not   arrest  
someone   believed   to   hold   one   set   of   religious   beliefs,   when  
No.  15-­‐‑2704                                                                  3  

in   otherwise-­‐‑identical   circumstances   the   officer   would   not  
have  arrested  a  person  holding  a  different  set  of  beliefs—but  
because   of   doubt   about   what   reasonable   jurors   would   infer  
about  why  the  officers  acted  as  they  did.  
     Nettles-­‐‑Bey,   who   lives   in   Knoxville,   travels   around   the  
country  to  assist  African-­‐‑American  youths.  He  usually  stays  
with  the  people  who  invite  him  to  come.  Sabeel  El-­‐‑Bey  invit-­‐‑
ed   Nettles-­‐‑Bey   to   South   Holland   and   offered   accommoda-­‐‑
tions  in  what  El-­‐‑Bey  described  as  his  house,  at  84  Woodland  
Drive.   El-­‐‑Bey   gave   Nettles-­‐‑Bey   a   garage-­‐‑door   opener   and  
told  him  to  use  the  door  between  house  and  garage.  Nettles-­‐‑
Bey   took   the   invitation   and   found   Felicia   Mohammad,  
whom  he  had  already  met,  staying  in  the  house.  
      What  Nettles-­‐‑Bey  did  not  know  is  that  El-­‐‑Bey  was  lying.  
He  was  a  squatter  at  84  Woodland  Drive  and  had  no  lawful  
interest  in  the  house.  Adolph  Clark,  the  owner  of  the  proper-­‐‑
ty,   does   not   live   there,   but   he   happened   to   stop   by   while  
Nettles-­‐‑Bey  was  present  and  called  the  police,  reporting  the  
trespass.   On   arriving,   officers   Williams   and   Burke   discov-­‐‑
ered   not   only   Nettles-­‐‑Bey’s   name   but   also   some   literature  
referring  to  Moorish  Science.  
      Here   is   where   stories,   and   potential   inferences,   diverge.  
The  officers  contend  that  they  take  into  custody  anyone  who  
is   the   subject   of   a   trespass   complaint,   so   they   arrested   Net-­‐‑
tles-­‐‑Bey  as  a  matter  of  routine  when  he  could  not  show  any  
ownership   interest   or   an   invitation   by   Clark—neither   of  
which   Nettles-­‐‑Bey   has   ever   claimed   to   have.   For   his   part,  
Nettles-­‐‑Bey  says  that  the  arresting  officers,  and  others  at  the  
stationhouse,  remarked  on  his  status  as  a  Moor  (ignoring  his  
denials)   and   congratulated   themselves   on   rounding   up   an-­‐‑
other  member  of  that  troublesome  sect,  which  they  strongly  
4                                                                  No.  15-­‐‑2704  

implied  they  were  trying  to  drive  out  of  South  Holland.  The  
subject   of   Nettles-­‐‑Bey’s   religious   beliefs,   and   Moors’   insou-­‐‑
ciance   toward   property   rights,   also   came   up   at   his   trial   for  
criminal  trespass,  injected  by  the  arresting  officers.  (Nettles-­‐‑
Bey   was   acquitted,   but   that   does   not   affect,   one   way   or   an-­‐‑
other,  the  constitutional  propriety  of  his  arrest.  See  Wallace  v.  
Kato,   549   U.S.   384   (2007).)   The   district   court’s   opinion   adds  
many  additional  details.  
     After   canvassing   the   evidence   that   would   be   admissible  
at  a  civil  trial,  the  district  court  concluded  that  a  reasonable  
jury  could  rule  either  for,  or  against,  Nettles-­‐‑Bey  on  the  cen-­‐‑
tral  issue:  Whether  the  arresting  officers  would  have  arrest-­‐‑
ed  him  had  they  believed  him  to  be  a  Christian  or  otherwise  
not  to  hold  Moorish  beliefs.  If  the  answer  is  yes,  the  district  
court  concluded,  then  the  officers  did  not  violate  the  Consti-­‐‑
tution   (for   they   had   probable   cause   to   believe   that   Nettles-­‐‑
Bey  was  trespassing);  but  if  the  answer  is  no,  then  the  offic-­‐‑
ers   violated   his   clearly   established   rights   under   the   First  
Amendment.   That’s   why   the   court   denied   defendants’   mo-­‐‑
tion   for   summary   judgment—though   it   did   end   the   case  
against  the  Village,  which  does  not  have  a  policy  of  treating  
Moors  worse  than  other  faiths.  
    In   contesting   this   ruling   on   appeal,   the   officers   do   not  
contend   that   there   is   an   open   issue   of   constitutional   law  
about   whether   public   officials   may   hold   a   person’s   religion  
against  him  when  deciding  whether  to  make  an  arrest.  Nor  
do   they   contend   that   there   is   an   unsettled   issue   about  
whether   making   an   error   in   determining   a   person’s   religion  
permits  an  arrest,  even  though  acting  on  the  basis  of  correct  
information   would   be   forbidden.   Cf.   Heffernan   v.   Paterson,  
No.   14–1280   (argued   in   the   Supreme   Court   on   January   19  
No.  15-­‐‑2704                                                                  5  

and   posing   the   question   whether   a   demotion   because   of   a  
person’s   incorrectly   perceived   political   beliefs   violates   the  
First   Amendment).   What   they   maintain   is   that   the   district  
judge   misunderstood   the   facts.   They   insist   that   there   is   no  
material   dispute   about   their   reasons   for   arresting   Nettles-­‐‑
Bey—that  any  reasonable  juror  would  have  to  find  that  they  
acted  on  Clark’s  complaint,  and  for  that  reason  alone.  
    Appellants’   brief   makes   it   clear   that   they   think   that   the  
district   judge   got   the   facts   wrong.   Their   summary   of   argu-­‐‑
ment  tells  us:  “[T]he  record  is  devoid  of  evidence  to  support  
the   inference   that   religious   discrimination   led   to   Plaintiff’s  
arrest  and  detention”.  The  first  caption  in  the  argument  sec-­‐‑
tion   of   their   brief   begins:   “The   district   court   erred   in   con-­‐‑
cluding  that  a  triable  fact  issue  existed  as  to  whether  the  De-­‐‑
fendant   officers   were   motivated   by   discriminatory   animus  
toward   Moors”.   From   beginning   to   end,   appellants’   brief   is  
about  what  the  record  shows  and  what  inferences  a  reasona-­‐‑
ble   juror   could   draw.   That’s   the   domain   of   Johnson;   appel-­‐‑
lants’  line  of  argument  has  nothing  to  do  with  uncertainty  in  
federal  law.  
     Appellants’   reply   brief   tells   us   that   Johnson   is   irrelevant.  
They  observe  that  whether  to  grant  summary  judgment  is  a  
question  of  law,  at  least  in  the  sense  that  a  district  judge  does  
not  make  any  findings  of  fact  (but  must  take  matters  in  the  
light   most   favorable   to   the   party   opposing   the   motion)   and  
that  a  court  of  appeals  decides  without  deferring  to  the  dis-­‐‑
trict  court’s  view.  They  add  that  immunity  likewise  is  about  
questions  of  law.  It  follows,  they  believe,  that  they  are  enti-­‐‑
tled  to  contend  in  a  pre-­‐‑trial  qualified-­‐‑immunity  appeal  that  
the  district  judge  erred  in  evaluating  the  record  and  that,  as  
a   matter   of   law,   they   are   entitled   to   immediate   decision   in  
6                                                                   No.  15-­‐‑2704  

their   favor.   If   that   is   right,   however,   then   Johnson   itself   is  
wrong.  
    The  question  posed  by  the  Supreme  Court  for  qualified-­‐‑
immunity   appeals   is   whether   legal   uncertainty   affected   the  
primary  conduct  of  which  the  defendants  are  accused.  That’s  
the   qualified-­‐‑immunity   issue:   Whether   it   is   clearly   estab-­‐‑
lished   that   federal   law   (statutory   or   constitutional)   forbade  
the   public   employees   to   act   as   they   did.   Johnson   holds   that,  
when  addressing  this  question  about  the  propriety  of  the  de-­‐‑
fendants’  behavior,  the  court  of  appeals  must  accept  as  given  
the  district  court’s  reading  of  the  record.  If  the  district  judge  
concludes   that   a   reasonable   jury   could   resolve   a   particular  
factual   dispute   in   the   plaintiff’s   favor,   the   court   of   appeals  
must   address   the   question   about   legal   uncertainty   on   that  
understanding.  
      Appellants  insist  that  Scott  v.  Harris,  550  U.S.  372  (2007),  
and   Plumhoff   v.   Rickard,   134   S.   Ct.   2012   (2014),   modify   the  
approach   of   Johnson   and   entitle   them   to   contest   the   district  
court’s   factual   understanding.   Whether,   and   if   so   how   far,  
that   may   be   true   when   there   is   also   a   dispute   about   the   na-­‐‑
ture   of   and   uncertainty   in   the   federal   legal   principles   that  
govern  the  public  officials’  primary  conduct  is  an  interesting  
question,  which  this  court  may  address  in  Stinson  v.  Gauger,  
No.   13-­‐‑3343   (7th   Cir.   argued   en   banc   Feb.   9,   2016).   Neither  
Scott  nor  Plumhoff  allows  an  appeal  whose  sole  goal  is  to  up-­‐‑
set   how   the   district   judge   understood   the   record.   We   have  
nothing  more  to  say  about  Scott  and  Plumhoff,  because  there  
is   no   uncertainty   at   all   about   the   rules   of   federal   law   that  
govern  the  question  whether  police  may  hold  a  person’s  re-­‐‑
ligion  against  him  when  deciding  whether  to  make  an  arrest.  
No.  15-­‐‑2704                                                             7  

That  they  cannot  has  been  established  for  a  long,  long  time—
and  appellants  do  not  argue  otherwise.  
     They  do  say  that  there  is  uncertainty  about  a  different  is-­‐‑
sue  that  they  call  a  dispute  of  law:  Whether  standing  orders  
to   police   in   South   Holland   require   an   arrest   for   criminal  
trespass  whenever  the  owner  demands.  This  is  not  a  dispute  
about   federal   law—and   it   does   not   concern   “law”   at   all.  
There   is   a   factual   dispute   about   whether   Clark   did   demand  
Nettles-­‐‑Bey’s  arrest,  and  a  further  dispute  about  whether  of-­‐‑
ficers   in   South   Holland   are   obliged   to   honor   the   owner’s  
wishes   in   the   face   of   exculpatory   information   such   as   Net-­‐‑
tles-­‐‑Bey’s  contention  that  he  was  present  at  the  invitation  of  
someone   he   honestly   (and   reasonably)   thought   to   be   the  
owner.   The   chief   of   police   himself   testified   by   deposition  
that  officers  have  discretion.  These  are  among  the  issues  that  
may  be  explored  at  the  impending  trial.  
       The  appeal  is  dismissed  for  want  of  jurisdiction.